[Cite as State v. Black, 2014-Ohio-3327.]




                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100815


                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                CHARDON J. BLACK, I
                                                       DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-12-569244-A

               BEFORE:           Blackmon, J., E.A. Gallagher, P.J., and McCormack, J.

              RELEASED AND JOURNALIZED:                    July 31, 2014
                                  -i-


ATTORNEY FOR APPELLANT

Jonathan N. Garver
4403 St. Clair Avenue
The Brownhoist Building
Cleveland, Ohio 44103

Also listed:

Chardon J. Black
Inmate No. 654-329
Lorain Correctional Institution
2075 Avon Belden Road
Grafton, Ohio 44044


ATTORNEY FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1} Appellant Chardon J. Black, I, (“Black”) appeals his conviction for assault

for which he received time served. Black’s appointed appellate counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),

and requested leave to withdraw as counsel.

       {¶2} In Anders, the United States Supreme Court held that if appointed counsel,

after a conscientious examination of the case, determines the appeal to be wholly

frivolous, he or she should advise the court of that fact and request permission to

withdraw.    Id. at 744.    This request, however, must be accompanied by a brief

identifying anything in the record that could arguably support the appeal. Id. Further,

counsel must also furnish the client with a copy of the brief, and allow the client

sufficient time to file his or her own brief. Id. In this case, appointed counsel fully

complied with the requirements of Anders.

       {¶3} Once the defendant’s counsel satisfies these requirements, this court must

fully examine the proceedings below to determine if any arguably meritorious issues

exist. If we also determine that the appeal is wholly frivolous, we may grant counsel’s

request to withdraw and dismiss the appeal without violating constitutional requirements,

or may proceed to a decision on the merits if state law so requires. Id.
        {¶4} On May 14, 2014, this court ordered appointed counsel’s motion to withdraw

to be held in abeyance pending our independent review of the case. We further notified

Black that he had until July 7, 2014, to file his own appellate brief, but Black did not do

so.

        {¶5} Black’s appointed counsel states in his Anders brief that he extensively

reviewed the record, including the transcript of the proceedings, and concluded that there

are no meritorious arguments that he could make on Black’s behalf. Counsel could not

set forth even an “arguable” argument pursuant to Anders.

        {¶6} After conducting an independent review of Black’s case, we affirm the trial

court’s judgment and grant appointed counsel’s motion to withdraw.

        {¶7} The Cuyahoga County Grand Jury indicted Black for one count each for

aggravated robbery, robbery, aggravated burglary, felonious assault, kidnapping, domestic

violence, and petty theft.

        {¶8} Pursuant to a plea agreement, Black entered a plea to an amended count of

assault, a first-degree misdemeanor. The remaining counts were nolled. The trial court

sentenced Black to 100 days and gave Black jail-time credit for the 100 days he served in

jail.

        {¶9} We have independently examined the record as required by Anders and

have found no error prejudicial to Black. Black entered a plea that was made knowingly,

intelligently, and voluntarily. The trial court followed the dictates of Crim.R. 11(C)(2) in

accepting the plea.    This provision provides that the court must address defendants
personally and (1) determine that they understand the nature of the charges against them

and of the maximum penalty involved, (2) inform them of and determine that they

understand the effect of a plea of guilty or no contest and that the court may proceed with

judgment and sentence, and (3) inform them of and determine that they understand the

constitutional rights that they are giving up by entering into their plea. Crim.R.

11(C)(2)(a)-(c).    In addition to this, the trial court also substantially complied with

explaining to Black the nonconstitutional rights he was waiving.

       {¶10} Likewise, we find no error in the sentence imposed by the trial court. Black

pled guilty to a first-degree misdemeanor, which carries a maximum possible sentence of

180 days. R.C. 2929.24(A)(1). Thus, Black’s sentence of 100 days was within the

range provided by the statute.

       {¶11} We, therefore, conclude that this appeal is wholly frivolous pursuant to

Anders.      Counsel’s request to withdraw is granted, and we affirm the trial court’s

judgment.

       {¶12} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.



       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
PATRICIA ANN BLACKMON, JUDGE

EILEEN A. GALLAGHER, P.J., and
TIM McCORMACK J., CONCUR